DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 8-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Sato (JP 2015-47977 A) discloses a pneumatic tire having a ribbed tread pattern. The tread pattern being configured to have a plurality of main and a plurality of narrow circumferential extending grooves which delimit a plurality of rib portions. And where the rib portions includes the use of a plurality of sipes and a plurality of chamfered sipes which open to the plurality of main and plurality narrow circumferential extending grooves. 
However, neither Sato nor any other prior art of record, taken singularly or in combination teach or reasonably suggests forming a pneumatic tire with the claimed features of: A first and second width-oriented sipes being configured such that the first width-oriented sipe and the second width-oriented sipes straddle a first circumferential recessed region, wherein the first circumferential recessed region and the second circumferential recessed region straddle the second width-oriented sipe in the tire width direction, wherein the first width-oriented sipe and the second width-oriented sipe are 
And wherein an endpoint at a first circumferential direction side of the second width-oriented sipe is located on the first circumferential direction side of an endpoint at a second circumferential direction side of the first width-oriented sipe, wherein the endpoint at the first circumferential direction side of the second width-oriented sipe is located on the second circumferential direction side of an endpoint at the first circumferential direction side of the first width-oriented sipe; 
And wherein the first width-oriented sipe comprises a first sipe portion at  which width is constant, and a first notch portion at which width increases outwardly in a tire radial direction, wherein a first end of the first sipe portion is contiguous with the first circumferential recessed region, and the first sipe portion is inclined with respect to the first circumferential recessed region, wherein the first notch portion is arranged at a corner at which the first sipe portion intersects the first circumferential recessed region to form an acute angle therebetween; 
And wherein the second width-oriented sipe comprises a second sipe portion at which width is constant, and a second notch portion at which width increases outwardly in the tire radial direction, wherein a first end of the second sipe portion is contiguous with at least one of the first and second circumferential recessed regions, and the second sipe portion is inclined with respect to the at least one of the first and second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 22, 2021